[Cite as Deutsche Bank Natl. Trust Co. v. Green, 2014-Ohio-408.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



DEUTSCHE BANK NATIONAL TRUST                              JUDGES:
COMPANY, AS TRUSTEE FOR HSI                               Hon. William B. Hoffman, P. J.
ASSET SECURITIZATION                                      Hon. Sheila G. Farmer, J.
CORPORATION TRUST 2007-HE2                                Hon. John W. Wise, J.

        Plaintiff-Appellee

-vs-                                                      Case No. 13 CA 50

RONALD D. GREEN, et al.

        Defendants-Appellants                             OPINION




CHARACTER OF PROCEEDING:                              Civil Appeal from the Court of Common
                                                      Pleas, Case No. 09 CV 1300


JUDGMENT:                                             Affirmed



DATE OF JUDGMENT ENTRY:                               February 5, 2014



APPEARANCES:

For Plaintiff-Appellee                                For Defendants-Appellants Greens

SCOTT A. KING                                         BRUCE M. BROYLES
NICHOLAS W. MYLES                                     LAW OFFICE OF BRUCE M. BROYLES
THOMPSON HINE LLP                                     5815 Market Street, Suite 2
Austin Landing I                                      Suite 2
10050 Innovation Drive, Suite 400                     Boardman, Ohio 44512
Miamisburg, Ohio 45342
Licking County, Case No. 13 CA 50                                                      2

Wise, J.

       {¶1}   Defendants-Appellants Ronald Green and Sharon Green appeal the May

23 2013, Judgment Entry entered by the Licking County Court of Common Pleas,

denying their Motion to Vacate its August 28, 2009 Decree of Foreclosure by Default.

       {¶2}   Plaintiff-Appellee is Deutsche Bank National Trust Company as Trustee

for HSI Asset Securitization Trust 2007-HE2.

                                  STATEMENT OF THE CASE

       {¶3}   On July 23, 2009, Deutsche Bank filed an action against Ronald and

Sharon Green (“the Greens”) seeking judgment for the balance due on a Note and to

foreclose a Mortgage against property owned by Green located at 13595 Cable Road

S.W., Pataskala, Ohio.

       {¶4}   The Greens did not answer the complaint.

       {¶5}   On August 27, 2009, Deutsche Bank moved for and was granted default

on August 28, 2009. The subject property was sold at Sheriff’s sale on May 27, 2011.

       {¶6}   On February 9, 2012, the Greens filed a Motion for Relief from Judgment,

which the trial court denied on February 13, 2012. In that same Entry, the trial court

granted a previously filed motion by Deutsche Bank to withdraw its previous entry

confirming the sale of the property and directed the property to be resold.

       {¶7}   The Greens did not appeal this judgment.

       {¶8}   On May 9, 2012, the Greens filed a second Motion for Relief from

Judgment. The trial court denied this second motion for relief on May 9, 2012.

       {¶9}   By Opinion and Entry filed March 14, 2013, this Court affirmed the trial

court's denial of the motion for relief from judgment, finding:
Licking County, Case No. 13 CA 50                                                      3


       {¶10} “We find all the grounds alleged in Green's second motion for relief from

the default judgment were or could have been raised in their first motion for relief from

judgment. Accordingly, we find Green's arguments herein are barred by res judicata

pursuant to the holding in Harris.”

       {¶11} Appellants did not appeal this Court’s decision.

       {¶12} On April 25, 2013, Appellants Ronald Green and Sharon Green filed a

third motion to vacate the August 28, 2009, Judgment Entry granting a Decree of

Foreclosure by default.

       {¶13} On May 1, 2013, Appellee filed its memorandum in opposition to the

motion to vacate.

       {¶14} On May 23, 2013, the trial court, after holding an oral hearing on the

matter, denied the motion to vacate.

       {¶15} On June 13, 2013, Appellants filed their notice of appeal.

       {¶16} On June 13, 2013, Appellants also filed a motion to stay execution of

judgment.    The trial court granted said motion pending the posting of a $50,000

supersedeas bond by Appellants. Appellants failed to post the bond.

       {¶17} On July 11, 2013, the property was sold to Deutsche Bank.

       {¶18} On July 19, 2013, Appellants filed a Motion to Stay Confirmation of the

Sheriff’s Sale.

       {¶19} On August 6, 2013, the trial court denied the Motion to Stay Confirmation

of Sale.

       {¶20} On August 28, 2013, the trial court confirmed the foreclosure sale.

       {¶21} Appellants now raise the following Assignment of Error:
Licking County, Case No. 13 CA 50                                                         4


                                   ASSIGNMENT OF ERROR

        {¶22} “THE TRIAL COURT ERRED IN DENYING THE MOTION FOR RELIEF

FROM JUDGMENT.”

                                                 I.

        {¶23} In their sole Assignment of Error, Appellants argue that the trial court erred

in denying their motion to vacate. We disagree.

        {¶24} More specifically, Appellants herein argue that Appellee lacked standing to

file the complaint and, therefore, the trial court lacked jurisdiction rendering the

judgment in this matter void.

        {¶25} Deutsche Bank argues Green’s third motion for relief from judgment is

barred by res judicata. We agree.

        {¶26} As we stated in our previous Opinion, “[r]es judicata prevents the

successive filings of Civ.R. 60(B) motions [for] relief from a valid, final judgment when

based upon the same facts and same grounds or based upon facts that could have

been raised in the prior motion.” Harris v. Anderson, 109 Ohio St.3d 101, 2006-Ohio-

1934, ¶8, quoting Beck-Durell Creative Dept., Inc. v. Imaging Power, Inc., 10th Dist.

Franklin No. 02 AP-281, 2002-Ohio-5908, ¶16.

        {¶27} The trial court denied Green’s first motion for relief of its August 28, 2009

Default Judgment on February 13, 2012. Green did not appeal that decision.

        {¶28} On an appeal from a denial of their second motion for relief, this Court

held:

        {¶29} “We find all the grounds alleged in Green’s second motion for relief from

the default judgment were or could have been raised in their first motion for relief from
Licking County, Case No. 13 CA 50                                                      5

judgment. Accordingly, we find Green’s arguments herein are barred by res judicata

pursuant to the holding in Harris.“

       {¶30} Appellants did not appeal our decision.

       {¶31} Upon review, we again find that the grounds alleged in Appellants most

recent motion for relief from default judgment are barred by the doctrine of res judicata

for the same reasons as set forth previously.

       {¶32} Appellants’ sole Assignment of Error is overruled.

       {¶33} For the foregoing reasons, the judgment of the Court of Common Pleas,

Licking County, Ohio, is affirmed.


By: Wise, J.

Hoffman, P. J., and

Farmer, J., concur.
Licking County, Case No. 13 CA 50   6